DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/10/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
	Claims 1-5 and 7-12 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 has been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  line 2, “a torque generator” should be changed to - -the torque generator- - for claim consistency (see Claim 1, line 2).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 3, “driving wheels” should be changed to - -the driving wheels- - for claim consistency (see Claim 1, line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONO et al. (US 2018/0073454 A1).

	Regarding claim 1, KONO et al. discloses a control device (see Figs. 1-8) for a vehicle (see Fig. 1) driven by transmitting a torque generated by a torque generator (2) to driving wheels (6), the control device comprising: a controller (12) configured or programmed to correct the torque (S131) generated by the torque generator (2) according to a torsion rate (S9) of an elastic torsion element (5) present in a torque transmission system extending from the torque generator (2) to the driving wheels (6). (See paragraphs [0111] and [0114])

	Regarding claim 7, KONO et al. discloses the controller (12) is configured or programmed to include a torsion rate computation unit (portion of 12) to compute the torsion rate (see paragraphs [0077]-[0079], “estimation values of these two rotational speeds”, “sets a torque correction amount…based on a difference between [the estimated speeds”, “torsion amount of the drive shafts 5 is changing”; paragraph [0108]) by using an upstream rotation speed (ωe) corresponding to a rotation speed of a rotation shaft (output of 3) of the torque transmission system upstream of the elastic torsion element (5).

Regarding claim 8, KONO et al. discloses an upstream rotation speed sensor (15) to detect the upstream rotation speed (ωe). (See paragraph [0097])

Regarding claim 9, KONO et al. discloses the torsion rate computation unit (portion of 12) computes the torsion rate (see paragraphs [0077]-[0079], “estimation values of these two rotational speeds”, “sets a torque correction amount…based on a difference between [the estimated speeds”, “torsion amount of the drive shafts 5 is changing”; paragraph [0099]; paragraph [0108]) by further using a downstream rotation speed (ωb) corresponding to a rotation speed of a rotation shaft (input to 6) of the torque transmission system downstream of the elastic torsion element.

Regarding claim 10, KONO et al. discloses the controller (12) is configured or programmed to further include a downstream rotation speed estimation unit (see Fig. 3, “BEHAVIOUR ESTIMATING MODULE 27”, (ωb’)) to estimate (see paragraph [0108], “behavior estimating module 27…applies the information of the engine speed inputted from the engine speed sensor 15”, “estimation speed ωb’ …are calculated”) the downstream rotation speed (ωb’) based on the upstream rotation speed (ωe).

Regarding claim 11, KONO et al. discloses the controller (12) is configured or programmed to further include a downstream rotation speed computation unit (portion of 12) to compute the downstream rotation speed (ωb) based on a detection result provided by at least one of a vehicle position sensor, a vehicle speed sensor (13), and a vehicle acceleration sensor. (See paragraph [0099], “wheel speed…detected by the…sensor 13”)

Regarding claim 12, KONO et al. discloses an irregular ground traveling vehicle (see Fig. 1) comprising: the torque generator (2); the driving wheels (6); and the vehicle control device according to claim 1 (see detailed rejection of Claim 1 above).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, KONO et al. (US 2016/0125670 A1), being the closest prior art, discloses a vehicle control device wherein a torque generator torque is corrected according to a torsion rate of an elastic torsion element (see rejection of Claim 1 above).  However, the reference fails to disclose the limitations of Claim 2 concerning, in part, correcting the torque generated by the torque generator by controlling a transmission torque of a clutch according to the torsion rate of the elastic torsion element. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIOZAKI et al. (US 2017/0219029 A1) discloses a vehicle vibration control system (see ABSTRACT).
KAWASAKI (US 2015/0291059 A1) discloses a hybrid vehicle electric rotary machine control system (see ABSTRACT).
TELLERT (US 4,971,183) discloses a clutch control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655